DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of International Patent Application No. PCT/JP2017/038414, filed on October 24, 2017, and claims priority to Japanese Patent Application No. 2016-208184, filed on October 24, 2016, Japanese Patent 10 Application No. 2017-061620, filed on March 27, 2017, Japanese Patent Application No. 2016-208183, filed on October 24, 2016, and Japanese Patent Application No. 2017-028516, filed on February 17, 2017.
	
	This application is in condition for allowance except for the following formal
matters:

Claim Objection
Claim 72 is/are objected to because of the following informalities: 
Claim 72 repeats various oil agents of C”, jojoba seed oil, wheat germ oil, isopropyl myristate, cetyl ethylhexanoate and tri(caprylic acid/capric acid)glyceryl.
Amendment of claim 72 to delete these repeated oils will overcome the objection.
Appropriate correction is required.

Allowable Subject Matter
Claims 73,75-76,78 and 80-91 are allowable.


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74,453 O.G. 213, (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
                                                                                                                       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM Y LEE/Examiner, Art Unit 1629

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699